
	
		I
		111th CONGRESS
		1st Session
		H. R. 3779
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Mr. Lance introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  expand the homebuyer tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Homebuyer Tax Credit Fairness Act of
			 2009.
		2.Extension and
			 expansion of homebuyer tax credit
			(a)Repeal of
			 first-Time homebuyer requirement
				(1)In
			 generalSubsection (a) of section 36 of the Internal Revenue Code
			 of 1986 is amended by striking an individual who is a first-time
			 homebuyer of a principal residence and inserting an individual
			 who purchases a principal residence.
				(2)Conforming
			 amendments
					(A)Section
			 36(b)(1)(A) of such Code is amended by inserting with respect to any
			 taxpayer for any taxable year after subsection
			 (a).
					(B)Section 36(c) of
			 such Code is amended by striking paragraph (1) and by redesignating paragraphs
			 (2) through (5) as paragraphs (1) through (4), respectively.
					(C)The heading of
			 section 36 of such Code (and the item relating to such section in the table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code)
			 are amended by striking First-time homebuyer and inserting
			 Homebuyer.
					(b)Increase in
			 dollar limitation
				(1)In
			 generalSection 36(b) of such
			 Code is amended by striking $8,000 each place it appears and
			 inserting $15,000.
				(2)Conforming
			 amendmentSection 36(b)(1)(B) of such Code is amended by striking
			 $4,000 and inserting $7,500.
				(c)Repeal of income
			 phaseoutSection 36(b) of such Code is amended by striking
			 paragraph (2).
			(d)Waiver of
			 recapture for individuals on qualified official extended
			 dutyParagraph (4) of section 36(f) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subparagraph:
				
					(E)Special rule for
				members of the Armed Forces, etc
						(i)In
				generalIn the case of the disposition of a principal residence
				by an individual (or a cessation referred to in paragraph (2)) after December
				31, 2008, in connection with Government orders received by such individual, or
				such individual’s spouse, for qualified official extended duty service—
							(I)paragraph (2) and
				subsection (d)(2) shall not apply to such disposition (or cessation),
				and
							(II)if such residence
				was acquired before January 1, 2009, paragraph (1) shall not apply to the
				taxable year in which such disposition (or cessation) occurs or any subsequent
				taxable year.
							(ii)Qualified
				official extended duty serviceFor purposes of this section, the
				term qualified official extended duty service means service on
				qualified official extended duty as—
							(I)a member of the
				uniformed services,
							(II)a member of the
				Foreign Service of the United States, or
							(III)as an employee
				of the intelligence community.
							(iii)DefinitionsAny
				term used in this subparagraph which is also used in paragraph (9) of section
				121(d) shall have the same meaning as when used in such
				paragraph.
						.
			(e)Extension of
			 creditSubsection (h) of section 36 of such Code is amended by
			 striking December 1, 2009 and inserting December 1,
			 2010.
			(f)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2008.
				(2)Waiver of
			 recapture for individuals on qualified official extended dutyThe amendment made by subsection (d) shall
			 apply to dispositions and cessations after December 31, 2008.
				(3)Extension of
			 creditThe amendment made by subsection (e) shall apply to
			 purchases after November 30, 2009.
				3.Rescission of
			 unobligated stimulus fundsEffective on the date of the enactment of
			 this Act, there are hereby rescinded all unobligated balances of the
			 discretionary appropriations made available by division A of the American
			 Recovery and Reinvestment Act of 2009.
		
